
	

114 HR 5490 IH: To amend the Consumer Financial Protection Act of 2010 to require that no deference be given to the interpretation of consumer financial law by the Bureau of Consumer Financial Protection, to define the scope of judicial review of Bureau actions, and for other purposes.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5490
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Mrs. Love introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to require that no deference be given to the
			 interpretation of consumer financial law by the Bureau of Consumer
			 Financial Protection, to define the scope of judicial review of Bureau
			 actions, and for other purposes.
	
	
		1.No deference to the interpretation of consumer financial law by the Bureau of Consumer Financial
			 Protection
 (a)No deference to Bureau interpretation over the interpretation of another agencyThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended— (1)in section 1022(b)(4)—
 (A)by striking (A) In general.—; and (B)by striking subparagraph (B); and
 (2)in section 1061(b)(5)(E)— (A)by striking affords the— and all that follows through (i) Federal Trade Commission and inserting affords the Federal Trade Commission;
 (B)by striking ; or and inserting a period; and (C)by striking clause (ii).
					2.Scope of judicial review of Bureau actions
 Section 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:
			
 (e)Scope of judicial review of agency actionsNotwithstanding any other provision of law, in any judicial review of an agency action of the Bureau pursuant to chapter 7 of title 5, United States Code, to the extent necessary to decision and when presented, the reviewing court shall determine the meaning or applicability of the terms of an agency action of the Bureau and decide de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions, and rules made by the Bureau. Notwithstanding any other provision of law, this subsection shall apply in any action for judicial review of an agency action of the Bureau authorized under any provision of law. No law may exempt any such civil action from the application of this subsection except by specific reference to this subsection..
		
